Slip 0p. 99- 9
UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS

THE TIMKEN COMPANY,
Plaintiff,
v.

Court No.
UNITED STATES, 97-04-O0562
Defendant,

KOYO SEIKO CO., LTD., and,
KOYO CORPORATION OF U.S.A.

Defendant-Intervenors,

JUDGMENT

This C0urt, having received and reviewed the United States
Department of Commerce, International Trade Administration's
(Commerce) Final Results of Redetermination Pursuant to Court
Remand, The Timken CompanV v. United States, Slip Op. 98-92, Julv
21 1998, Court No. 97-04-O0562 ("Remand Results") filed September
29, 1998, and upon finding that Commerce complied with the Court's
remand order, and no comments to the Remand Results having been
received, hereby

ORDERS that the Remand Results are affirmed in their entirety;
and further

ORDERS that, all other issues having been decided, this case
is dismissed.

// NICHOLA TSOU LAS
Dated: January 22, 1998 SENIO JUDG

New York, New York

ERRATUM

Slip Op. 99-9
The Timken Company v. United States
Court No. 97-04-00562

The Judgment should be dated january 22, 1999 not
January 22, 1998.

February 1, 1999